ITEMID: 001-75263
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MANDIR v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1949 and lives in Celje.
6. On 24 June 1995 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZM
7. On 6 April 1998 the applicant instituted civil proceedings against ZM in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,031,322 Slovenian tolars (approximately 8,470 euros) for the injuries sustained.
Between 28 October 1998 and 17 May 2004 the applicant lodged several written submissions and/or adduced evidence.
Between 19 March 1999 and 23 January 2003 he made three requests that a date be set for a hearing.
Of the six hearings held between 15 March 2001 and 8 June 2004, none was adjourned at the request of the applicant.
During the proceedings, the court appointed two medical experts and a traffic expert. The court also sought an additional opinion from the appointed expert.
At the last hearing, the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 4 October 2004.
8. On 18 October 2004 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju).
The case is still pending before the Celje Higher Court.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
